Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
The proposed amendment will be entered and the claims would be substantially rejected for the same reasons provided in the Final Rejection filed September 15, 2021.

Response to Arguments
Applicant argues that Timmons is not analogous art. p.7. Applicant argues that Timmons in the field of manufacture of asphalt roofing shingles and not directed to creating a layer on the underside of the roofing shingle. p.8. Applicant further discloses that Timmons is not solving some particular problems of the instant Application. p.8. 
The examiner notes that all the references of record deal with the issue/problem of forming a multilayer comprising a mat from polyester fibers.  Examiner notes that this is one of the important issues/problems that applicant is concerned with. As set forth or detailed in KSR v. Teleflex, 

The first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve.  119 Fed. Appx. at 288.  The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent's subject matter.  The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art.  Under the correct analysis, any need or problem known in the field of endeavor at the time of invention 

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 420.  This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d 1320 at 1325, 72 USPQ2d at 1212. See also MPEP 2141.II.A.2.
	As noted above the Court, any problem reasonably pertinent to the problem faced by the inventor is suitable to provide a reason to combine elements in the manner claimed. Applicant appears to narrowly focus on two problems but fails to note another more crucial problem faced. Mainly, the formation of a multilayer with polyester fibers that are melt-blown. The prior art of record and the instant Application are all concerned with this problem/issue. Therefore, the arguments are not persuasive.

Applicant argues that there is no reason to combine Timmons into the shingle of Kiik because it requires an additional step to heat and spot bond the fibers of each layer together. p.9. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Timmons discloses the two ways of forming the layer onto the multilayer. The combination is not being utilized to introduce the entire process of Timmons into the method of the combined references.1 

Applicant discloses that none of the references disclose "applying a plurality of individual melt-blown fibers directly to the bottom asphalt layer to form a layer of melt-blown fibers on the bottom asphalt layer after the bottom asphalt layer is applied to the mat substrate." p.11-12.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Although not modifying the method to include the additional steps, the Examiner notes that the claim does not preclude additional steps through the transitional phrase “comprising.” See MPEP 2111.03.